Citation Nr: 0731500	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  05-16 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle 
disability.

2.  Entitlement to service connection for high blood 
pressure.

3.  Whether new and material evidence has been received to 
reopen a service connection claim for a left knee disability.

4.  Whether new and material evidence has been received to 
reopen a service connection claim for a right knee 
disability.  

5.  Whether new and material evidence has been received to 
reopen a service connection claim for a low back disability.

6.  Whether new and material evidence has been received to 
reopen a service connection claim for a neck disability.

7.  Whether new and material evidence has been received to 
reopen a service connection claim for migraine headaches.

8.  Whether new and material evidence has been received to 
reopen a service connection claim for sinusitis.

9.  Whether new and material evidence has been received to 
reopen a service connection claim for a situational reaction.

10.  Whether new and material evidence has been received to 
reopen a service connection claim for an eye injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his fiancée


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
October 1980.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in May 2004, a statement 
of the case was issued in February 2005, and a substantive 
appeal was received in April 2005.   

The veteran presented testimony at a Board hearing before the 
undersigned Veterans Law Judge in June 2007.  A transcript of 
the hearing is associated with the veteran's claims folder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that the veteran testified at his June 2007 
Board hearing that he is receiving Social Security Disability 
benefits.  However, the claims file does not contain a copy 
of the favorable Social Security Administration (SSA) 
decision.  Moreover, it does not appear that he RO contacted 
the SSA in order to incorporate its records into the claims 
file.  The United States Court of Appeals for Veterans Claims 
(Court) has indicated that VA has a duty to obtain SSA 
records when they may be relevant and VA has actual notice 
that the veteran is receiving SSA benefits.  See Murincsak v. 
Derwinski, 2 Vet. App. 363, 370-72 (1992).  

Additionally, notices furnished to the veteran pursuant to 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002), were inadequate.  With respect to the new and 
material evidence issues, the veteran has not been informed 
of what evidence would be necessary to substantiate the 
element or elements required to establish service connection 
that were found insufficient in the previous denials pursuant 
to Kent v. Nicholson, 20 Vet.App. 1 (2006).  Thus, in view of 
the need to return the case for additional development, it is 
appropriate to direct additional VCAA notice to ensure full 
compliance with VCAA notice requirements.  See also, 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002); 
Pelegrini v. Principi 18 Vet.App. 112 (2004).

Accordingly, the case is REMANDED for the following action:

1.  Furnish the veteran with an 
appropriate VCAA letter with respect to 
all the issues on appeal.  The letter 
should specifically include notice to the 
veteran of the evidence necessary to 
substantiate his claims.  The veteran 
should also be advised to submit any 
pertinent evidence in his possession.

The VCAA notice should also provide the 
veteran with what constitutes new and 
material evidence to reopen a service 
connection claim and what evidence would 
be necessary to substantiate that element 
or elements required to establish service 
connection that were found insufficient 
in the previous denials for a bilateral 
knee disability, a low back disability, a 
neck disability, migraine headaches, 
sinusitis, situational reaction, and an 
eye injury as required in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

2.  Contact the Social Security 
Administration (SSA) and request copies 
of the veteran's records regarding SSA 
disability benefits, including any SSA 
administrative decisions (favorable or 
unfavorable) and the medical records upon 
which the decisions were based.

3.  Review the expanded record.  After 
undertaking any additional development 
which is deemed necessary, readjudicate 
the veteran's claims.  The veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



